On August 24, 1994, the defendant was sentenced to a term of ten (10) years in the Montana State Prison for the offense of Theft, a Felony. Said sentence shall run concurrently with the sentence imposed in the State of Oregon. Pursuant to 46-18-202(e), M.C.A., the Court imposes as a condition of any parole or early release that the defendant shall be required to pay a fee through the Clerk of the District Court in the amount of Twenty Dollars ($20.00) to go to the County Attorney Surcharge Fund as provided in Section 46-18-236, M.C.A.; that the defendant shall pay the cost of prosecution in the amount of One Hundred dollars ($100.00); that the defendant shall reimburse Missoula County for the cost of the defendant’s court appointed attorney in the amount of Thirty-Five Dollars ($35.00); and the defendant shall pay a fine to go to the community service program in the amount of Eighty-five dollars ($85.00). The defendant shall pay the financial obligations on a schedule which the defendant shall devise with the parole officer as soon as possible after the defendant is released, if the defendant is released. Defendant shall be designated a non-dangerous offender for the purposes of parole. Defendant shall receive credit for time served at Missoula County Jail from July 17, 1994, through date of sentencing, August 24, 1994, in the amount of thirty-nine (39) days.
On May 12, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 12th day of May, 1995.
Hon. John Warner, Chairman, Hon. Robert Boyd, Alternate Member, and Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Larry Scroggins for representing himself in this matter.